803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Londell Watkins, Plaintiff - Appellantv.Commonwealth of Virginia, Department of Corrections,Defendants - Appellees.
No. 86-6624.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1986.Decided Oct. 7, 1986.

Before RUSSELL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM
(Londell Watkins, Appellant Pro Se.)
PER CURIAM:


1
Londell Watkins appeals from the district court's dismissal of his complaint without prejudice for failure to pay a partial filing fee.  The district court directed Watkins to pay a partial fee in the amount of $20.25, which equaled fifteen percent of the amount deposited to Watkins' inmate account over the preceding six months.  The district court's order advised Watkins that he could explain to the court the existence of any special circumstances which might justify a further reduction in the filing fee.  When Watkins failed to pay the partial filing fee or respond to the court's order within the allotted time, the district court dismissed his complaint without prejudice.


2
The procedures followed by the district court fully complied with those approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  Finding no error in the district court's action, we deny leave to proceed on appeal in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED